DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 9/7/2021 in which Applicant lists claims 2-20 as being original, and claim 1 as being currently amended. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Terminal Disclaimer
The terminal disclaimer filed on 9/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10649176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
Due to the accepted terminal disclaimer the double patenting rejections set forth in the office action mailed 6/30/2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed 9/7/2021, with respect to Kuroda et al. (US 2007/0031134 A1) and Iwasawa (US 2008/0247053 A1) not disclosing that the fifth lens is a lens disposed most adjacent to an image plane, have 
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/9/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872